DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                      BROWARD R.V. INC., and
                         GIGI STETLER,
                           Appellants,

                                    v.

                     4700, LLC, a Florida limited
                         Liability Company,
                              Appellee.

                              No. 4D16-3696

                          [January 25, 2018]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; John B. Bowman, Judge; L.T. Case No. COCE 15-
018638 (56) and CACE 16-002914 (02).

  Peter Ticktin, Jamie Sasson, and Kendrick Almaguer of The Ticktin Law
Group, PLLC, Deerfield Beach, for appellants.

   John J. Shahady and T. Robert Shahady of Kopelowitz Ostrow
Ferguson Weiselberg Gilbert, Fort Lauderdale, for appellee.

PER CURIAM.

  Affirmed.

GERBER, C.J., TAYLOR and CONNER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.